EXHIBIT 10.13

 

FIRST AMENDMENT TO SIDE LETTER AGREEMENT

Willow Oak Asset Management, LLC (“Investor”) and Alluvial Capital Management,
LLC (“General Partner”) have entered into a Side Letter Agreement, dated
December 28, 2016 (the “Agreement”) under which Investor agreed to provide
General Partner with a seed investment to facilitate General Partner launching
an investment limited partnership, Alluvial Fund, LP (the “Fund”).

 

The parties desire to amend the Agreement pursuant to this First Amendment,
dated December 15, 2017 (“First Amendment) to permit the Investor to redeem a
portion of its investment in the Fund prior to the permitted redemption date
under the Agreement, and to amend the Agreement as set forth in this Amendment.
Any defined terms not defined in this First Amendment shall have the definitions
set forth in the Agreement.

 

THEREFORE, IT IS AGREED AS FOLLOWS:

 

1.

Paragraph One, No Incentive Fee, is amended to add the following language:

 

To the extent that Arquitos Capital Partners, LP (“Arquitos”) replaces any
portion of the Investors seed investment in the Fund with its own investment in
the Fund (“Replacement Investment”), the Arquitos investment shall not be
subject to any incentive fee.

 

2.

Paragraph Two, Most Favored Nation, is amended to add the following language:

 

Notwithstanding the foregoing, this Paragraph 2 shall not apply to a Replacement
Investment.

 

3.

Paragraph 6 (c), Fee Share, is amended to add the following language:

 

For the avoidance of doubt, any Replacement Investment shall count toward the
Seed Investment amount in this Paragraph 6(c). All fee share payments derived
from the Seed Investment, including Replacement Investments, shall continue to
be paid by the General Partner to the Investor.

 

4.

Paragraph 7, Lockup, is amended to add the following language:

 

Notwithstanding the foregoing, withdrawals by the Investor that are matched by
equivalent and coincident Replacement Investments, shall not be subject to the
restrictions of this Paragraph 7.

 

 

 

--------------------------------------------------------------------------------

 

This First Amendment becomes part of the Agreement as of its execution, and all
references to the “Agreement” will include this First Amendment unless otherwise
specified. In the event of a conflict between this First Amendment and the
Agreement, the terms of this First Amendment shall prevail. Unless otherwise
modified by this First Amendment, the terms of the Agreement shall apply to this
First Amendment. Termination of the Agreement automatically terminates this
First Amendment.  The parties have executed and delivered this First Amendment
and it becomes effective as of the date it is signed by the last of the parties
to do so.

 

Willow Oak Asset Management, LLC

 

Alluvial Capital Management, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Steven L. Kiel

 

By:

 

/s/ David Waters, Jr.

 

 

 

 

 

 

 

Name:

 

Steven L. Kiel

 

Name:

 

David Waters, Jr.

 

 

 

 

 

 

 

Its:

 

Chief Executive Officer

 

Its:

 

President

 

 